Exhibit 10.1

TRANSITION AGREEMENT, SEPARATION AGREEMENT AND

GENERAL RELEASE OF ALL CLAIMS

This Transition Agreement, Separation Agreement and General Release of all
Claims (“Agreement”) is entered into on July 14, 2011 between Coeur d’Alene
Mines Corporation (“Company”) and Dennis E. Wheeler (“Executive”) (each of the
foregoing individually a “Party” and collectively the “Parties”).

1. Resignation From Employment. Effective July 11, 2011 (the “Separation Date”),
Executive has resigned his positions as Chairman, President and Chief Executive
Officer of Company, as well as all other positions that Executive may hold as an
employee, officer and/or director of Company or any of its subsidiaries or
affiliates. Effective July 11, 2011, Executive has also resigned as a member of
the Board of Directors of Company (the “Board”). On the Separation Date, Company
shall pay Executive all unpaid wages and accrued vacation pay through the
Separation Date. Executive shall execute any such additional documentation as
reasonably requested by Company to effect these resignations.

2. Consulting Period.

(a) Executive and Company agree that for a period of twelve (12) months
following the Separation Date (the “Transition Period”), Executive shall serve
as a consultant to Company, subject to the terms and conditions of this
Agreement. During the Transition Period, Executive will render those services
reasonably requested by Company and/or the Board on an as-needed basis during
normal business hours, which services shall include assisting Company in the
transition of his duties and responsibilities, providing contact information to
the officers of Company regarding Executive’s Company engagements, and such
other services as may be reasonably requested by Company and/or the Board. The
services described in this paragraph shall be performed at such locations,
dates, and times as Company and Executive shall mutually agree. Executive agrees
to use his best skill, efforts and judgment in performing such services. The
Parties agree and understand that the services performed by Executive under this
Paragraph 2 shall be periodic and limited in nature. During the Transition
Period, the Consultant shall be entitled to accept other employment and pursue
other activities and interests, so long as such employment, activities and
interests do not otherwise breach Executive’s covenants and obligations under
this Agreement.

(b) In consideration for Executive’s execution and nonrevocation of and
compliance with this Agreement, during the Transition Period: (i) Executive
shall be entitled to receive a lump sum payment, payable on Company’s first
regularly scheduled pay date that occurs after the Effective Date, in the amount
of $1,000,000; (ii) Executive shall be entitled to reimbursement from Company,
in an amount not to exceed $75,000 in the aggregate during the Transition
Period, for the actual costs incurred by Executive in connection with
maintaining an office (which office, for the avoidance of doubt will not be
located in a Company facility) and/or an administrative assistant of his
choosing, plus reimbursement for such other reasonable business expenses
approved in advance by the Chief Executive Officer or the Chairman of the Board
and incurred in the performance of consulting services hereunder; provided that
Executive shall be required to submit reasonable documentation of such expenses
to Company prior to

 

1



--------------------------------------------------------------------------------

receiving reimbursement; and (iii) Executive shall be entitled to continued use
of his current Company-provided car. The amounts described in this
Paragraph 2(b) shall be the sole remuneration owed to Executive by Company in
respect of the provision of the consulting services described in Paragraph 2(a).

(c) Executive shall not be authorized to incur expenses (other than as set forth
in Paragraph 2(b)) or enter into agreements on behalf of or otherwise bind or
represent Company during the Transition Period and thereafter, except to the
extent approved in advance by Company’s Chief Executive Officer or the Chairman
of the Board.

(d) During the Transition Period, Executive shall perform the services requested
by Company under this Agreement as an independent contractor and shall not be
deemed an employee of Company or any of its affiliates for any purpose.
Accordingly, Company will not withhold federal or state income, social security,
or other taxes from the payments described in Paragraph 2(b), unless otherwise
required by law. Executive agrees that the Executive will be fully and solely
responsible for any income or other tax liability imposed on Executive in his
capacity as an independent contractor.

3. Resolution of Disputes. The Parties have entered into this Agreement as a way
of severing the employment relationship between them and amicably settling any
potential disputes (the “Disputes”) concerning Executive’s service with Company
or the cessation thereof. The Parties desire to resolve the above referenced
Disputes and all issues raised by the Disputes, without the further expenditure
of time or the expense of contested litigation. Additionally, the Parties desire
to resolve any known or unknown claims as more fully set forth below. For these
reasons, they have entered into this Agreement.

4. Termination of Employment Benefits. Executive represents, understands and
agrees that Executive’s active employment with Company will end on the
Separation Date and that Executive will not otherwise demand further employment
with Company, except for service as a consultant as set forth in Paragraph 2.
Executive understands and agrees that from and after the Separation Date,
Executive shall not be entitled to any of the rights and privileges established
for Company’s employees, except as otherwise provided in this Agreement.

5. Payment of Separation Benefits.

(a) In return for Executive’s execution and nonrevocation of and compliance with
this Agreement, including the release that forms a material part of this
Agreement, Company shall pay Executive, an amount equal to $2,800,000, subject
to deductions for state and federal withholding tax, social security and other
employee taxes and payroll deductions. The payment will be made in a single lump
sum on Company’s first regularly scheduled pay date that occurs after the
Effective Date.

(b) In accordance with the terms and conditions of Company’s 2003 Long-Term
Incentive Plan and the various award agreements entered into thereunder,
effective as of the Separation Date, all unvested stock option, stock
appreciation right, restricted stock, restricted stock unit, performance share
and performance unit awards previously granted to Executive shall remain
outstanding and subject to the terms and conditions set forth in the

 

2



--------------------------------------------------------------------------------

applicable award agreements, including provisions providing for accelerated
vesting and continued exercisability upon or following Executive’s Retirement
(as defined therein), until such awards expire, terminate or are
exercised/settled in accordance with their existing terms. For the avoidance of
doubt, the cessation of Executive’s employment with Company hereunder shall be
considered a termination of employment by reason of Retirement under Executive’s
outstanding equity award agreements.

(c) In return for Executive’s execution and nonrevocation of and compliance with
this Agreement, including the release that forms a material part of this
Agreement, from and after the Separation Date, Executive and his eligible
dependents will be entitled to continuation of coverage under Company’s group
health insurance plan until the earlier of (1) the date Executive becomes
eligible for comparable coverage (at a comparable cost) or (2) the third
anniversary of the Separation Date, which benefits shall be provided at the same
coverage level as in effect as of the Separation Date, and at the same premium
cost to Executive that was paid by Executive at the time such benefits were
provided (subject to the terms and conditions of such benefit plans as in effect
from time to time).

(d) In return for Executive’s execution and nonrevocation of and compliance with
this Agreement, including the release that forms a material part of this
Agreement, Executive and his spouse shall be entitled to one Company-paid
physical at a doctor of Executive’s choosing; provided that the expense to
Company thereof shall not exceed $25,000 in the aggregate.

6. No Mitigation; No Offset. Executive shall be under no obligation to seek
other employment and there shall be no offset against amounts due Executive
under this Agreement on account of any compensation attributable to any
subsequent employment that he may obtain.

7. No Representations as to Taxation. Company makes no representations regarding
the taxability or legal effect of the payments described in this Agreement, and
Executive is not relying on any statement or representation of Company in this
regard. Executive will be solely responsible for the payment of any taxes and
penalties assessed on the payment. Company will cooperate in good faith with
Executive to avoid, to the maximum extent possible, the imposition of any tax
(including interest and penalties) under Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”) on the payments to Executive hereunder;
provided, however, that if Company adheres to the first clause of this sentence,
then in no event shall Company be responsible for or indemnify Executive for any
taxes (including interest and penalties) that may nonetheless be imposed under
Section

409A of the Code or any similar state law.

8. Release.

(a) Except as otherwise set forth in this Agreement, in consideration of and in
return for the promises and covenants undertaken in this Agreement, and for
other good and valuable consideration, receipt of which is hereby acknowledged,
except as noted below, Executive does hereby acknowledge full and complete
satisfaction of and does hereby release, absolve and discharge Company and each
of Company’s predecessors, parents, subsidiaries, affiliates, associates,
owners, divisions, related companies and business concerns, past and

 

3



--------------------------------------------------------------------------------

present, and each of them, as well as each of their partners, trustees,
directors, officers, shareholders, agents, attorneys, servants and employees,
past and present, and each of them (collectively referred to as “Releasees”)
from any and all claims, demands, liens, agreements, contracts, covenants,
actions, suits, causes of action, grievances, wages, vacation or PTO payments,
severance payments, obligations, commissions, overtime payments, debts, profit
sharing claims, expenses, damages, judgments, orders and liabilities of whatever
kind or nature in state or federal law, equity or otherwise, whether known or
unknown to Executive (collectively, the “Claims”), which Executive now owns or
holds or has at any time owned or held as against Releasees, or any of them,
including specifically but not exclusively and without limiting the generality
of the foregoing, any and all Claims known or unknown, suspected or unsuspected:
(1) arising out of Executive’s employment with Company, resignation of
Executive’s positions as described in Paragraph 1 or cessation of Executive’s
employment and/or other service with Company or (2) arising out of or in any way
connected with any claim, loss, damage or injury whatsoever, known or unknown,
suspected or unsuspected, resulting from any act or omission by or on the part
of Releasees, or any of them, committed or omitted on or before the date this
Agreement is executed by Executive. Also, without limiting the generality of the
foregoing, Executive specifically releases Releasees from any claim for
attorneys’ fees, excluding reasonable attorney fees not to exceed $10,000
incurred by Executive in connection with the negotiation and execution of this
Agreement. EXECUTIVE ALSO SPECIFICALLY AGREES AND ACKNOWLEDGES EXECUTIVE IS
WAIVING ANY RIGHT TO RECOVERY BASED ON STATE OR FEDERAL AGE, SEX, PREGNANCY,
RACE, COLOR, NATIONAL ORIGIN, MARITAL STATUS, RELIGION, VETERAN STATUS,
DISABILITY, SEXUAL ORIENTATION, MEDICAL CONDITION OR OTHER ANTI-DISCRIMINATION
LAWS, INCLUDING, WITHOUT LIMITATION, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964,
THE AGE DISCRIMINATION IN EMPLOYMENT ACT, THE EQUAL PAY ACT, THE AMERICANS WITH
DISABILITIES ACT, THE EMPLOYEE RETIREMENT INCOME SECURITY ACT, THE WORKER
ADJUSTMENT RETRAINING AND NOTIFICATION ACT, THE FAIR LABOR STANDARDS ACT, AND
ALL STATE LAWS, ALL AS AMENDED, WHETHER SUCH CLAIM BE BASED UPON AN ACTION FILED
BY EXECUTIVE OR BY A GOVERNMENTAL AGENCY. Executive acknowledges and agrees that
Executive has not suffered any on-the job injury for which Executive has not
already filed a claim, that Executive has been properly provided any leave of
absence because of Executive’s, or a family member’s, serious health condition,
and that Executive has not been subjected to any improper treatment, conduct or
actions due to or related to Executive’s request, if any, or Executive’s taking
of, any leave of absence because of Executive’s own, or a family member’s
serious health condition.

(b) The release provided for under Paragraph 8(a) does not apply to any Claim
that, as a matter of law cannot be released, including but not limited to
unemployment insurance benefits, and workers’ compensation claims. The release
provided for under Paragraph 8(a) also does not preclude Executive from filing
suit to challenge Company’s compliance with the waiver requirements of the Age
Discrimination in Employment Act, as amended by the Older Workers Benefit
Protection Act. Finally, the release provided for under Paragraph 8(a) does not
apply to any Claim arising under or in connection with Company’s obligation
(i) to pay or provide any compensation or benefit required to be paid or
provided under this Agreement, (ii) to indemnify Executive for his acts as an
officer or director of Company in accordance with the bylaws of Company and the
policies and procedures of Company that are presently in effect, or (iii) to
Executive and his eligible, participating dependents or beneficiaries in respect
of claims for vested benefits under any existing welfare, retirement or other
employee benefit plan of Company.

 

4



--------------------------------------------------------------------------------

9. Covenant Not to Sue. Except as described below, Executive agrees and
covenants not to file any suit, charge, or complaint against Releasees in any
court or administrative agency, with regard to any claim, demand, liability or
obligation arising out of Executive’s employment and/or other service with
Company, the resignation of Executive’s positions as described in Paragraph 1,
or the cessation of Executive’s employment and/or other service with Company.
Executive further represents that no claims, complaints, charges, or other
proceedings are pending in any court, administrative agency, commission or other
forum relating directly or indirectly to Executive’s employment and/or other
service with, or separation from, Company. Nothing in this Agreement shall be
construed to prohibit Executive from filing a charge with the Equal Employment
Opportunity Commission (“Commission”) or other federal, state, or local agency
or participating in any investigation or proceeding conducted by such
administrative agencies. However, Executive is waiving any claim Executive may
have to receive monetary damages in connection with any Commission or other
agency proceeding concerning matters covered by this Agreement.

10. Non-Disparagement.

(a) Executive agrees that Executive will not in any way disparage the name or
reputation of Company, including: (1) Executive agrees not to make any
derogatory or negative remarks about Company; (2) Executive agrees not to make
any negative or derogatory remarks about the Releasees; and (3) Executive agrees
not to make any remarks about any disputes Executive has had with Company or the
Releasees.

(b) Company agrees that Company and its executive officers and directors will
not in any way disparage the name or reputation of Executive, including:
(1) Company agrees that Company and its executive officers and directors will
not make any derogatory or negative remarks about Executive; and (2) Company
agrees that Company and its executive officers and directors will not make any
remarks about any disputes Company or any of the Releasees has had with
Executive.

11. Return of Company Property. On or before the Separation Date, Executive
agrees that he will return to Company: (i) all documents, records, procedures,
books, notebooks and other documentation in any form whatsoever, including but
not limited to written, audio, video or electronic, containing any information
pertaining to Company which includes confidential information and/or trade
secrets, including any and all copies of such documentation then in Executive’s
possession or control, regardless of whether such documentation was prepared or
compiled by Executive, Company, other employees of Company or its
representatives, agents or independent contractors; and (ii) all equipment or
tangible personal property entrusted to Executive by Company, including (at the
end of the Transition Period) the Company-provided car currently in Executive’s
possession; provided that Company agrees that Executive may retain or take
possession of the following objects of art located in Executive’s offices:
(a) Rosenquist Print; (b) large metal bowl; and (c) miniature ivory objects.

 

5



--------------------------------------------------------------------------------

12. Trade Secrets and Confidential Information. Executive acknowledges that
during Executive’s employment, Executive may have had access to trade secrets
and confidential information about Company, its products and services, its
customers, and its methods of doing business, including but not limited to
files, customer lists, pricing lists, technical data, financial data, business
processes, employee lists, marketing plans and strategic plans. Executive agrees
that Executive shall not disclose any information relating to the trade secrets
or confidential information of Company or its customers which has not already
been disclosed to the general public. This Paragraph 12 does not apply to
disclosure of trade secrets and/or confidential information by Executive
(i) when required to do so by a court of law, by any governmental agency having
supervisory authority over the business of Company or by any administrative or
legislative body (including a committee thereof) with apparent jurisdiction to
order him to divulge, disclose or make accessible such information, provided
that Executive must give Company prompt notice prior to such disclosure, (ii) as
to such trade secrets and/or confidential information that becomes generally
known to the public or trade without his violation of this Paragraph 12, or
(iii) to Executive’s spouse, attorney and/or his personal tax and financial
advisors as reasonably necessary or appropriate to advance Executive’s tax,
financial and other personal planning (each an “Exempt Person”), provided,
however, that any disclosure or use of any trade secret or confidential
information of Company by an Exempt Person shall be deemed to be a breach of
this Paragraph 12 by Executive. In addition, Executive acknowledges and agrees
that Executive remains subject to that certain Confidentiality Agreement
previously executed between the Parties.

13. Non-Competition. Executive agrees not to compete with Company or its
subsidiaries for a period of twelve (12) months immediately following the
Separation Date (the “Non-Interference Period”) without Company’s advance
written consent. For the purposes of this Agreement, to “compete” means,
directly or indirectly, to establish, engage in, or assist any person or entity
to establish or engage in, a business in competition with the business of
Company (which, includes the business of any of Company’s subsidiaries or
affiliates) in any geographical area where Company does business, whether as an
employee, owner, partner, agent, employee, officer, consultant, advisor,
stockholder (except as the beneficial owner of not more than five percent
(5%) of the outstanding shares of a corporation, any of the capital stock of
which is listed on any national or regional securities exchange or quoted in the
daily listing of over-the-counter market securities and, in each case, in which
Executive does not undertake any management or operational or advisory role), or
in any other capacity, for his own account or for the benefit of any person or
entity. Executive acknowledges and agrees that the scope and duration of this
covenant not to compete are reasonable and fair. However, if a court of
competent jurisdiction determines that this covenant is overly broad or
unenforceable in any respect, Executive and Company agree that the covenant
shall be enforced to the greatest extent the court deems appropriate and that
the court may modify this covenant to that extent.

14. Non-Solicitation of Customers and Employees. Executive agrees that during
the Non-Interference Period he shall not, directly or indirectly, on his own
behalf or on behalf of others, solicit, induce or encourage any customers or
business partners of Company or any of its subsidiaries to cease doing business
with Company or any of its subsidiaries, or take any action or interfere with
contractual arrangements or relationships between Company or any of its
subsidiaries and any of their respective customers. Executive agrees that during
the Non-Interference Period he shall not, directly or indirectly, on his own
behalf or on behalf of others,

 

6



--------------------------------------------------------------------------------

solicit, induce or encourage any of Company’s employees to leave their
employment with Company or to accept a position with another company or entity.
Executive also agrees not to attempt any such prohibited activity. For purposes
of this paragraph, customers shall mean such persons and entities who have
purchased goods or services from Company or any of its subsidiaries at any time
during the twelve (12) months preceding the Separation Date and any prospective
customers with which Company or any of its subsidiaries are engaged in active
solicitation of business pursuant to request for quotations or the like, at any
time within the six (6) month period preceding the Separation Date.

15. Injunctive Relief. Executive and Company (a) intend that the provisions of
Paragraphs 12, 13 and 14 be and become valid and enforceable, (b) acknowledge
and agree that the provisions of Paragraphs 12, 13 and 14 are reasonable and
necessary to protect the legitimate interests of the business of Company and its
affiliates and (c) agree that any violation of Paragraphs 12, 13 and 14 might
result in irreparable injury to Company and its affiliates, the exact amount of
which would be difficult to ascertain and the remedies at law for which may not
be reasonable or adequate compensation to Company and its affiliates for such a
violation. Accordingly, Executive agrees that if he violates or threatens to
violate the provisions of Paragraphs 12, 13 and/or 14, in addition to any other
remedy which may be available at law or in equity, including, but not limited
to, the cessation of any payments or benefits to be provided to Executive
pursuant to this Agreement, Company shall be entitled to seek specific
performance and injunctive relief, and without the necessity of proving actual
damages. In addition, in the event of a violation or threatened violation by
Executive of Paragraphs 12, 13 and/or 14 of this Agreement, the Non-Interference
Period will be tolled until such violation or threatened violation has been duly
cured. If, at the time of enforcement of Paragraphs 12, 13 and/or 14 of this
Agreement, a court holds that the restrictions stated therein are unreasonable
under circumstances then existing, the parties hereto agree that the maximum
period, scope or geographical area reasonable under such circumstances shall be
substituted for the stated period, scope or area.

16. Cooperation. Executive also agrees to reasonably cooperate with Company
regarding any pending or subsequently filed litigation, claims, or other
disputes involving Company that relate to matters within the knowledge or
responsibility of Executive during his employment with Company. Without limiting
the foregoing, Executive agrees (i) to meet with Company representatives, its
counsel, or other designees at mutually convenient and reasonable times and
places with respect to any items within the scope of this provision; (ii) to
provide truthful testimony regarding same to any court, agency, or other
adjudicatory body; and (iii) to provide Company with notice of contact by any
adverse party or such adverse party’s representative, except as may be required
by law. In no event shall Executive’s cooperation materially interfere with his
services for a subsequent employer or other similar service recipient. To the
extent permitted by law, Company agrees that it will promptly reimburse
Executive for his reasonable and documented expenses in connection with his
rendering assistance and/or cooperation under this Paragraph 16 upon his
presentation of documentation for such expenses.

17. Full Disclosure To Company. Executive represents and hereby reaffirms that
he has not knowingly withheld any material information concerning any conduct
involving Company, or any of its subsidiaries or affiliates, that Executive has
any reason to believe may be unlawful or may violate Company policies in any
material respect. Executive further represents that he has no information to
indicate that any and all certifications which he may have signed in his
capacity as an officer of Company were inaccurate.

 

7



--------------------------------------------------------------------------------

18. Controlling Document. If any provision of any agreement, plan, program,
policy, arrangement or other written document between or relating to Company and
Executive conflicts with any provision of this Agreement, the provision of this
Agreement shall control and prevail.

19. Dispute Resolution. Except as set forth in Paragraph 15, in the event an
alleged breach of this Agreement is claimed by a Party and the alleged breach
continues without resolution for a period of thirty (30) days after written
notice thereof, such alleged breach shall be resolved by arbitration, as
follows:

(a) Should discussion between the parties fail to result in a resolution of a
dispute between the Parties, either Party may submit the dispute to final and
binding arbitration, with the proceedings to be conducted in Coeur d’Alene,
Idaho. Any controversy dispute or claim arising out of or from this Agreement,
or alleged breach thereof, shall be settled by arbitration pursuant to the
Uniform Arbitration Act of the State of Idaho as amended and as in effect on the
date either party commences arbitration proceedings. Said Act shall control the
substantive and procedural aspects of the proceedings unless otherwise agreed in
this Agreement. Judicial review may be had pursuant to said Act.

(b) Proceedings shall be initiated by the complaining party serving upon the
other party a complaint, as would be done in court proceedings. The allegations
regarding the circumstances giving rise to the issues to be arbitrated shall be
stated in detail and with particularity. The party upon whom the complaint is
served shall answer or otherwise respond with a pleading just as is required by
the Idaho Rules of Civil Procedure for a court action. Except, however, the
response shall be served upon the initiating party within thirty (30) days from
the date of service of the complaint.

(c) The parties shall agree upon an arbitrator, who shall be a lawyer or retired
judge and who is neutral, competent and willing to serve and, if possible, who
has experience in employment law. Should the Parties fail to reach agreement
within twenty (20) days from the date proceedings are initiated, the Parties
shall apply to the state court in Kootenai County, Idaho for appointment of a
panel of five arbitrators who meet the criteria set forth herein, following
which the Parties shall alternatively strike names until a single arbitrator
remains.

(d) Prehearing discovery shall not be allowed except upon order of the
arbitrator for good cause, the parties being in agreement that the expense and
time associated with discovery should be minimized, and that this desire should,
however, be balanced against the need for each party to be able to effectively
present its case.

(e) Each party to the arbitration proceedings shall bear one half of the
arbitrator’s fees and expenses, which shall be promptly paid by each party
monthly within fifteen (15) days from the submission by the arbitrator to the
parties of his reasonably detailed and itemized statement for services rendered,
which statement shall be submitted by the arbitrator at the end of each month.

 

8



--------------------------------------------------------------------------------

(f) Each party shall bear its own attorney’s fees and costs of litigation for
the proceedings before the arbitrator. This subparagraph is not applicable to
court proceedings, if any and if allowed given the provisions of this
arbitration provision, in which event the parties recognize that applicable law
shall govern the matter, which will be decided by the court.

(g) The award of the arbitrator may be appealed or enforced by either party in
accordance with the provisions of the Idaho Act.

20. Twenty-One Days To Consider Agreement. Company advises Executive to discuss
this Agreement with an attorney before executing it. Executive’s decision
whether to sign this Agreement is made with full knowledge that Company has
advised Executive to consult with an attorney. Executive acknowledges Executive
has been provided with at least twenty-one (21) days within which to review and
consider this Agreement before signing it. Should Executive decide not to use
the full twenty-one (21) days, then Executive knowingly and voluntarily waives
any claim that Executive was not in fact given that period of time or did not
use the entire twenty-one (21) days to consult an attorney and/or consider this
Agreement. Executive acknowledges that Company has not asked Executive to
shorten the 21-day time period for consideration of whether to sign this
Agreement. The Parties agree that any changes, whether material or immaterial,
to this Agreement, do not restart the running of the 21-day period.

21. Right of Revocation. Executive shall deliver the executed original of the
Agreement to Kelli C. Kast, Company’s Senior Vice President, General Counsel,
Chief Administrative Officer, and Corporate Secretary. However, the Parties
acknowledge and agree that Executive may revoke this Agreement for up to seven
(7) calendar days following Executive’s execution of this Agreement and that it
shall not become effective or enforceable until the revocation period has
expired. The Parties further acknowledge and agree that such revocation must be
in writing addressed to and received by Kelli Kast not later than noon on the
eighth (8th) day following execution of this Agreement by Executive. If
Executive revokes this Agreement under this paragraph, this Agreement shall not
be effective or enforceable and Executive will not receive the monies and
benefits described above, including those described in Paragraphs 2(b) and 5
above.

22. Effective Date. If Executive does not revoke this Agreement in the time
frame specified in the preceding paragraph, the Agreement shall be effective at
12:00:01 p.m. on the eighth (8th) day after it is signed by Executive (the
“Effective Date”).

23. Choice of Law. This Agreement shall be construed in accordance with, and be
deemed governed by, the laws of the State of Idaho without regard to its
conflict of laws provisions.

24. Non-Admission. Even though Company will provide consideration for Executive
to release Claims, Company does not admit that it engaged in any unlawful or
improper conduct toward Executive and is not aware of any such conduct by
Executive. The Parties agree that this Agreement shall not be construed as an
admission by either Party that it or he has violated any statute, law or
regulation, breached any contract or agreement, or engaged in any improper
conduct. Executive is not aware, to the best of Executive’s knowledge, of any
conduct on

 

9



--------------------------------------------------------------------------------

Executive’s part or on the part of another Company employee that violated the
law or otherwise exposed Company to any liability, whether criminal or civil,
whether to any government, individual or other entity. Further, Executive
acknowledges that Executive is not aware of any material violations by Company
and/or its employees, officers, directors and agents of any statute, regulation
or other rules that have not been addressed by Company through appropriate
compliance and/or corrective action. In addition, Company hereby represents that
the Board is not aware of any material violations by Executive that have not
been addressed by Executive through appropriate compliance and/or corrective
action.

25. Section 409A Compliance. For purposes of Section 409A of the Code, each
payment hereunder shall be considered a separate payment.

26. General Terms And Conditions.

(a) If any provision of this Agreement or any application of any provision of
this Agreement is held invalid, the invalidity shall not affect other provisions
or applications of the Agreement which can be given effect without the invalid
provision or application. To this end, the provisions of this Agreement are
severable.

(b) The Parties represent and warrant that neither Party has heretofore assigned
or transferred or purported to assign or transfer to any person, firm or
corporation any claim, demand, right, damage, liability, debt, account, action,
cause of action, or any other matter herein released. Each Party agrees to
indemnify and hold the other Party harmless against any claim, demand, right,
damage, debt, liability, account, action, cause of action, cost or expense,
including attorneys’ fees or costs, actually paid or incurred, arising out of or
in any way connected with any such transfer or assignment or any such purported
or claimed transfer or assignment.

(c) This Agreement and all covenants and release set forth herein shall be
binding upon and shall inure to the benefit of the respective Parties hereto,
their legal successors, heirs, assigns, partners, representatives, parent
companies, subsidiary companies, agents, attorneys, officers, employees,
directors and shareholders.

(d) The Parties acknowledge each has read this Agreement, that each fully
understands his or its rights, privileges and duties under the Agreement, and
that each enters this Agreement freely and voluntarily. The Parties acknowledge
that each has had the opportunity to consult with an attorney of his or its
choice to explain the terms of this Agreement and the consequences of signing
this Agreement.

(e) The Parties acknowledge each may later discover facts different from, or in
addition to, those the Party now knows or believes to be true with respect to
the Claims released in this Agreement, and agrees the release shall be and
remain in effect in all respects as a complete and general release as to all
matters released, notwithstanding any such different or additional facts.

(f) This Agreement and the provisions contained herein shall not be construed or
interpreted for or against any Party hereto because that Party drafted or caused
that Party’s legal representative to draft any of its provisions.

 

10



--------------------------------------------------------------------------------

(g) The undersigned each acknowledge and represent that no promise or
representation not contained in this Agreement has been made to them and
acknowledge and represent that this Agreement contains the entire understanding
between the Parties and contains all terms and conditions pertaining to the
compromise and settlement of the subjects referenced in this Agreement. Each
Party acknowledges that he or it has relied solely upon his or its own legal and
tax advisors and that the lawyers, accountants and advisors to the other Party
have not given any legal or tax advice to such Party in connection with this
Agreement. Executive acknowledges and agrees that Executive shall not be
entitled to any payments or benefits under that certain Second Amended and
Restatement Employment Agreement between the Parties, dated as of December 31,
2008, as amended (the “Employment Agreement”) as a result of or upon or
following Executive’s resignation from employment with Company hereunder, which
Employment Agreement shall be of no further force or effect.

(h) Except as otherwise provided herein, in the event Executive materially
breaches any term of this Agreement, all compensation shall cease, and Company
and its successors shall have the right to recover all money paid or provided
hereunder.

(i) Any modifications to this Agreement must be made in writing and signed by
Executive and Company.

(j) This Agreement may be executed in two or more counterparts, and such
counterparts shall constitute one and the same instrument. Signatures delivered
by facsimile or email shall be deemed effective for all purposes to the extent
permitted under applicable law.

[signature page follows]

 

11



--------------------------------------------------------------------------------

PLEASE READ CAREFULLY. THIS AGREEMENT CONTAINS A GENERAL RELEASE OF ALL KNOWN
AND UNKNOWN CLAIMS.

EXECUTIVE ACKNOWLEDGES AND AGREES THAT HE HAS BEEN ADVISED THAT THIS RELEASE IS
A BINDING AND LEGAL DOCUMENT. EXECUTIVE FURTHER AGREES THAT HE HAS HAD AT LEAST
TWENTY-ONE (21) DAYS TO REVIEW THE PROVISIONS OF THIS RELEASE AND HAS BEEN
ADVISED TO SEEK LEGAL ADVICE REGARDING ALL ITS ASPECTS, AND THAT IN EXECUTING
THIS RELEASE EXECUTIVE HAS ACTED VOLUNTARILY AND HAS NOT RELIED UPON ANY
REPRESENTATION MADE BY COMPANY OR ANY OF ITS EXECUTIVES OR REPRESENTATIVES
REGARDING THIS RELEASE’S SUBJECT MATTER AND/OR EFFECT. EXECUTIVE HAS READ AND
FULLY UNDERSTANDS THIS RELEASE AND VOLUNTARILY AGREES TO ITS TERMS.

 

AGREED AND UNDERSTOOD:

     

Date: July 14, 2011

   

/s/ Dennis E. Wheeler

      Dennis E. Wheeler   Date: July 14, 2011    
COEUR D’ALENE MINES CORPORATION         By:  

/s/ Robert E. Mellor

 